Citation Nr: 0213718	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to August 
1971, from June 1973 to October 1973, and from April 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO).   

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a psychiatric disorder.  
Further development will be conducted on the issue of service 
connection for an acquired psychiatric disorder on a de novo 
basis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed May 1982 rating decision denied service 
connection for a psychiatric disorder.  

2.  Evidence added to the record since the May 1982 rating 
decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.



CONCLUSION OF LAW

The evidence received since the May 1982 rating decision, 
which denied service connection for a psychiatric disorder, 
to include adult situational reaction with personality 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156 (in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In an October 1998 letter, the RO also notified the 
veteran that VA would attempt to obtain medical records 
identified by the veteran.  The record shows that the RO has 
sought and/or obtained all pertinent evidence needed to 
adjudicate the present issue, and the Board finds that the VA 
has satisfied met provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2001).  A personality disorder is not a disease or 
injury within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence of record at the time of the May 1982 rating 
decision may be briefly summarized.  Service medical records 
show that the veteran received counseling at the mental 
health clinic.  He was hospitalized in March 1975 after 
experiencing a family problem. The diagnoses were situational 
anxiety reaction and inadequate personality, extreme.  

After service, VA medical records show that the veteran was 
hospitalized for observation for psychosis in May 1975, and 
the final diagnosis was that no psychosis was found.

Private medical records show that he was hospitalized from 
December 1981 to February 1982 for complaints of significant 
situational stress and agitation.  Associated treatment 
records relate that he had a history of emotional lability, 
emotional over-reactive behavior and extremely histrionic 
behavior.  The admitting diagnosis was adult situational 
reaction, and the final diagnoses were (1) adult situational 
reaction and (2) emotionally unstable personality.  

In a May 1982 rating decision, the RO denied service 
connection for an acquired psychiatric disorder.  At that 
time the RO determined that the veteran's psychiatric 
disability, diagnosed as an adult situational reaction with 
emotionally unstable personality, was considered as a 
constitutional or developmental in nature, and as such was 
not a disability for which service connection could be 
granted.  In a rating decision later that month, the RO 
continued the denial on the basis that new and material 
evidence had not been presented.  Evidence provided that was 
the basis of that rating decision showed diagnoses of adult 
situational reaction, severe, with depression.   The 
appellant did not appeal either of the May 1982 rating 
decisions, which therefore became final.  38 U.S.C.A. §  
7105. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
the evidence added to the record since the last May 1982 
rating decision that became final.  The evidence added since 
the May 1982 decision includes the following: (i) private 
medical records from 1978 through 1999; (ii) VA clinical 
records dated from 1971 to 1997; (iii) VA examination reports 
dated in February 1994, and June and August 1998; (iv) Lay 
statements including from his ex-wife; (v) The transcript 
from an April 1997 hearing at the RO; and (v) Social Security 
Administration documents.   

The VA and private medical records received since the May 
1982 final rating decision show assessments or diagnoses of 
bipolar disorder, depressed, with psychotic features, and 
major depression with agitation and psychotic features. 

The Board finds that this evidence is new and material in 
that it establishes the presence of an acquired psychiatric 
disorder.  Accordingly, the claim is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To that extent only, the appeal is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

